Citation Nr: 1138322	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for PTSD.  The Veteran disagreed with the decision and perfected an appeal.  A March 2007 rating decision reopened the claim and denied the claim on the merits.

In correspondence received with his substantive appeal in January 2008, the Veteran withdrew his claims for service connection for hearing loss, tinnitus, sleep apnea (also claimed as a sleep disorder), a respiratory disorder (claimed as breathing problems), and a skin disorder.

In June 2009 the Veteran failed to appear for a hearing that he requested before RO personnel of which he was notified in May 2009.

The issue of entitlement to service connection for PTSD on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an April 1984 decision the RO denied entitlement to service connection for PTSD; the Veteran did not appeal and the decision became final.

2.  Evidence associated with the claims file since the April 1984 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD or raises a reasonable possibility of substantiating a claim for service connection for PTSD.


CONCLUSION OF LAW

Evidence received since the RO's April 1984 denial is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim for service connection and the determination that remand is required, no further discussion of VCAA compliance is necessary.

Analysis

Service connection for PTSD was denied in an April 1984 decision because the Veteran was not shown to suffer from PTSD and because he did not submit adequate details of a stressful event that was capable of verification.  The same RO decision also denied service connection for major affective disorder, depression, severe.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Evidence of record at the time of that decision included service treatment records; his DD Form 214; a November 1983 statement from the Veteran describing events during military service and his claimed depression and "nervous problems;" a private hospital discharge summary dated in November 1983; a statement from a private physician, J. C., M.D., dated in February 1984; and a February 1984 VA examination report that diagnosed major affective disorder, depression, severe and PTSD not demonstrated.  

The Veteran filed a request to reopen his claim for service connection for PTSD in January 2006.  

This appeal arises from the RO's August 2006 decision that denied the application to reopen the claim for service connection for PTSD.  After the Veteran expressed disagreement with that decision, he submitted new evidence and a March 2007 decision reopened the claim and denied entitlement to service connection for PTSD on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the April 1984 RO decision includes service personnel records, an August 2006 RO memorandum making a formal finding on a lack of information required to verify stressors in connection with the PTSD claim, a private psychological evaluation report dated in February 2007, statements from the Veteran and his representative, and VA treatment records dated from December 2006 to September 2007.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  At the time of the prior denial, evidence of record did not demonstrate a verified stressor or a PTSD diagnosis.  A February 2007 private psychological report diagnosed PTSD, and new VA treatment records reflect that the Veteran has been diagnosed with PTSD.  Also, in statements made to the private psychologist and submitted to the RO, the Veteran named a man who was sitting next to him in a truck near Ben Hua who was either killed or wounded by the enemy in September 1966.   Accordingly, as the Veteran has been diagnosed with PTSD and provided more detailed information about an in-service stressor, the claim must be reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened and to this extent only the appeal is allowed.


REMAND

Reopening the claim does not end the inquiry; rather, the claim must be reviewed on the merits to determine whether service connection is warranted.  

Service personnel records showed that the Veteran was stationed in Vietnam with the 223d Quartermaster Company (FD) from August 1965 to August 1966.  His duties during that time were listed as assistant light vehicle driver.  Awards and decorations are not indicative of combat.

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

The Veteran's claimed military stressors included some events that are not capable of verification, such as counting dead bodies.  However, in statements from November 1983 and December 2007, and in a February 2007 private psychological report, he provided several stressors.  In the November 1983 statement, the Veteran stated that during one of his trips running supplies, his assistant driver was killed by Vietcong fire and died next to him.  He also stated that he was involved in a serious accident where he hit a bus and many people were killed.  He has also claimed he had several trucks hit by enemy fire and was faced with life and death situations.  

On a VA examination in February 1984, the Veteran stated that a friend of his who was driving a truck was killed and that he felt guilty because he was supposed to be driving that truck instead.

In a February 2007 private report from A.J, Ph.D., the clinician noted the Veteran was a combat Veteran and listed several stressors that the Veteran reported.  The Veteran reported that on one occasion he was driving a truck near Ben Hua and a man next to him in the cab of the truck was hit by an AK47 round in the head and blood was spattered all around the truck cab.  It was noted that the man's name was Perillo and he was from Brooklyn.  The Veteran also reported that a stream ran through his base camp and that he and four other soldiers were frequently called upon to recover dead bodies from that stream.  It was also noted that the Veteran helped to place the bodies and parts of bodies in body bags and that some of the bodies were dead for several weeks before they were discovered.   The Veteran further reported that several times a week the Americans would drop flares to see Vietcong soldiers sneaking up to camp and that the Veteran often spotted them and killed them.  He would then see the remains of those he killed.  The Veteran stated that while walking through the compound he heard a bullet whistle by his ear.  Additionally, he stated that two of his friends were outside the compound buying a soda from a girl who reached under her dress and detonated a grenade killing her and the Veteran's two friends.  The Veteran reports he was in the area but not at the refreshment stand.  At another point in the report, the clinician noted that the Veteran described the most terrifying experience was an event in which all but seven in his unit were killed and that he had to identify many of the bodies with whom he had been closely associated.  The Veteran indicated that he had to handle the remains of bodies that were being evacuated and when there were a large number of casualties they would often have to wait with the dead bodies for long periods of time before they could load them on the helicopters.  The Veteran also stated that incoming fire made it very difficult for them to leave that area.

Interestingly, the majority of the stressors listed in the private treatment report were not mentioned by the Veteran when completing VA PTSD questionnaires concerning his stressors in December 2007.  At that time, he listed his stressors as having to stay overnight at the 82d Airborne after dropping off supplies and that there was gun and tank fire and flares dropping most of the night.  He stated he volunteered to count dead bodies of both sides.  He stated this occurred from June 1966 to June 1967.  He also stated that in August 1966 he was told to help bag bodies from a stream that ran along his compound, and that he was asked to do this several times.  In the final statement on the form, he stated that in September 1966 he was replaced as an assistant driver on a 5 ton truck by a John T. Kenny and the driver was Larry Perdilo.  He stated the truck returned and Kenny was wounded.  However, the Board notes the Veteran left Vietnam in early August 1966.

With respect to the Veteran's claimed stressors, the Board notes that the reported stressors have varied dramatically during the course of the claim and over the years.  While there is a recurring theme to one stressor of someone being injured or killed in a truck, it has varied from the Veteran being the driver and having the assistant driver killed with blood spattering on him (1983 statement and February 2007 private treatment report), to the Veteran being replaced in the truck by another person who was killed (1984 VA examination) to the person being wounded (December 2007 statement).  In the February 2007 private treatment report, the Veteran stated he was the driver and the person killed was named Perillo.  In December 2007 he said the person injured was named John Kenny and Perdilo was the driver.  Finally, in his December 2007 statement, he stated this event occurred in September 1966, which is after the Veteran had left Vietnam.  

Additionally, some of the stressors the Veteran reported to the clinician in February 2007 should easily be verifiable if sufficient information is provided by the Veteran.  Specifically, an attack that left all but 7 members of his unit dead and having his two friends blown up by a hand grenade just outside of the compound.  However, the Veteran did not mention these incidents in any statement he provided to VA, much less provide any information to permit verification or corroboration of such events.

In short, the Veteran's stressors have been reported inconsistently over the years and over the course of this claim.  The Board finds it suspect that the when completing the stressor questionnaires in December 2007 the Veteran neglected to mention the majority of the stressors he stated to a private treating clinician to obtain a diagnosis of PTSD, especially the ones that would be the most likely to be verifiable.  Thus, the inconsistencies in the report of the claimed stressors raise a serious question as to the credibility of the Veteran's contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Veteran should again be asked to provide specific details concerning his alleged stressors to within a 2 month time frame.  If the Veteran provides appropriate information for any of the claimed stressors, an attempt to verify such stressor should be made through official sources.  

During a February 2007 VA clinic visit the Veteran stated that he was treated at Cherry Hill Hospital for suicidal ideation in 1974.  However, in his 1983 claim, the Veteran reported treatment for nerves in 1977 by Dr. Raneri, in 1983 by Dr. Rissmiller, and in 1982-1983 by Dr. Connel.  Dr. Connel responded that he saw the Veteran once for acute gastritis and that he had no other records for the Veteran.  The other two physicians did not reply.  In a November 1983 private discharge summary from JFK Memorial Hospital at Cherry Hill the Veteran reported his first contact with a psychiatrist was six years ago [in 1977] and that his mother had psychiatric problems.  During that hospitalization beginning in October 1983, he described current stress and suicidal and homicidal ideation related to his wife returning to work and being upset about having to do "feminine tasks."  It appears the Veteran's current statement that he was hospitalized in 1974 at Cherry Hill actually refers to his 1983 hospitalization.  However, the AMC/RO should again ask the Veteran to identify all psychiatric treatment he received after separation from service and to attempt to obtain records which are not duplicates of those already contained in the claims file.

Relevant ongoing medical records should also be requested, including VA treatment records dated from September 2007 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information concerning his claimed stressors, especially the attack that left most of his unit dead and the death of 2 friends from a grenade, including the names of the persons killed or injured, the dates within a 2 month time frame when the event occurred, and the place the event occurred.  If the Veteran provides the appropriate information, the AMC/RO should undertake all appropriate development in order to verify the stressor through official sources.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private who have treated him for PTSD since his discharge from service.  After securing any necessary release, the AMC/RO should request any records identified by the Veteran that are not duplicates of those already contained in the claims file.  In addition, VA mental health treatment records dated from September 2007 to the present should be obtained. 

3.  After the above has been completed and the additional evidence associated with the claims file to the extent possible, the Veteran should be afforded a VA PTSD examination to determine whether he meets the diagnostic criteria for that disorder and if so whether such is related to service.  The AMC/RO should identify for the examiner any stressor that has been verified.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from PTSD.  If PTSD is diagnosed, the examiner should indicate the stressors upon which the diagnosis is based.  A rationale for all opinions expressed should be provided.  

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  Thereafter, the claim for service connection for PTSD should be readjudicated, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010)).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


